DYK, Circuit Judge.

ORDER

The Acting Secretary of Veterans Affairs moves without opposition for a remand to the United States Court of Appeals for Veterans Claims for further proceedings consistent with the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096.
Upon consideration thereof,
IT IS ORDERED THAT:
The judgment of the United States Court of Appeals for Veterans Claims is vacated and the ease is remanded for proceedings consistent with the Veterans Claims Assistance Act of 2000.